Citation Nr: 1451425	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-06 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for migraines.

2.  Entitlement to an initial evaluation in excess of 30 percent for rhabdomyolysis.

3.  Entitlement to an initial evaluation in excess of 10 percent, and in excess of 20 percent for the period beginning June 18, 2013, for a back disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2006 to July 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho and Denver, Colorado.  Jurisdiction of this case now resides with the VA RO in Denver, Colorado.

In August 2014 the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDINGS OF FACT

1.  The Veteran's migraines have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's rhabdomyolysis has been manifested by general fatigue and severe impairment of function of muscle groups of the shoulder girdle/arm and pelvic girdle/thigh with loss of power and decreased muscle strength with repetition.

3.  For the entirety of the period on appeal, the Veteran's back disability has been manifested by, at worst, pain on motion, limitation of motion of flexion to 70 degrees with pain at 35 degrees, a combined range of motion of 220 degrees with pain at 170 degrees, and guarding severe enough to result in abnormal spinal contour.

4.  The Veteran's right wrist disability has been manifested by arthritis with pain on motion and limitation of motion of flexion to 80 degrees with pain at 70 degrees and extension to 65 degrees with pain at 50 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for the Veteran's migraines have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for an evaluation of 40 percent for the Veteran's rhabdomyolysis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.73, 4.124a, Diagnostic Codes 5301-5309, 5313-5318, 8025, 8099 (2014).

3.  The criteria for an evaluation of 20 percent for the entirety of the period on appeal for the Veteran's back disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5242 (2014).

4.  The criteria for an evaluation in excess of 10 percent for the right wrist disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5010, 5215 (2014).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2013).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Migraines

The Veteran's migraines are currently evaluated as 30 percent disabling under Diagnostic Code 8100.

Under Diagnostic Code 8100 a higher evaluation of 50 percent (the schedular maximum) is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

A review of the Veteran's post-service treatment records shows that the Veteran has received frequent treatment for migraines since his separation from active duty service.  He has been prescribed several different medications as he has reported that certain medications have no effect on his headaches.  His headaches are often accompanied by photo/phonophobia and nausea and may last for 2 to 3 days.  The Veteran has received injections and emergency room treatment for his migraines.

An April 2011 VA examination report noted frequent severe headaches three times a week with visual aura growing into photosensitivity, phonophobia, nausea and occasional vomiting.  At least twice a year the Veteran required injections from the emergency room because the migraines were so incapacitating.  The Veteran reported that migraines cost him work attendance of 1 day every 4 to 6 weeks.

A June 2013 VA examination report noted light migraines twice per week with pain of 6 out of 10 lasting 2 to 4 hours and severe pain twice per month of 10 out of 10 lasting 4 to 8 hours.  The examiner noted prostrating attacks of migraine headaches more frequently than once per month, but not "very frequent."  The examiner also noted that the Veteran occasionally misses work because of his migraines.

The Veteran has submitted substantial documentation of work that he has missed due to his migraines, which has occurred at more frequent intervals than reported in the VA examinations.

The Veteran also testified that he had to leave his last job because his migraines interfered with his work.  His current job is more accommodating and he has been able to work around his migraines.

Giving the evidence above, the Board finds that the Veteran has frequent, severe migraines that are productive of severe economic inadaptability.  Giving the Veteran the benefit of the doubt, the Board finds that the schedular maximum 50 percent evaluation is warranted.

Rhabdomyolysis

The Veteran's rhabdomyolysis has been evaluated as 30 percent disabling under Diagnostic Code 8099-8025.  

A Diagnostic Code ending in "-99" is an evaluation by analogy for a disability not specifically listed in the rating code.  

In this case, the Veteran's unlisted neurological condition is evaluated by analogy under Diagnostic Code 8025 for myasthenia gravis.

The schedule of ratings for neurological conditions provides that with the exceptions noted, disability from the listed diseases and their residuals may be rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, rate by comparison with the mild, moderate, severe or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a, Diagnostic Codes 8000-8025.

Under Diagnostic Code 8025 a minimum evaluation of 30 percent is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8025.

A note to Diagnostic Code 8025 provides that it is required for the minimum ratings for residuals under diagnostic codes 8000-8025 that there be ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic code utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  38 C.F.R. § 4.124a, Diagnostic Codes 8000-8025.

A review of post-service treatment records shows that the Veteran continuously receives treatment for muscle weakness and fatigue.

A September 2008 VA examination noted significant trouble with muscle weakness, which made it difficult to do activities such as walking up stairs, running, holding arms out or overhead and driving due to cramping, aching and some reduced muscle strength.

An October 2008 VA examination noted limitations in standing, walking, running and sitting due to chronic weakness, fatigability and lack of endurance.

A December 2009 VA examination noted that the Veteran's weakness was in general getting worse.  He reported difficulties with running, walking, lifting, squatting and climbing stairs.  He reported occasional severe spasms with pain and discomfort.  Upon physical examination the Veteran's muscle strength was normal, his neurologic examination was within normal limits and there was no muscle wasting, fibrillation or hypertrophy.

In a June 2013 VA examination the Veteran reported that he tired easily and was unable to hold his arms out or overhead.  He reported experiencing general fatigue.

Upon physical examination the examiner noted an injury to the muscles of his shoulder girdle and arm including Group I through Group VI.  The examiner also noted an injury to the muscles of his pelvic girdle and thigh including Group XIII through Group XVIII.  With respect to the injury of Group XVII the examiner noted that there was not such severe damage that the Veteran was unable to rise from a seated and stopped position and to maintain postural stability without assistance of any type.  

The examiner noted that the Veteran's muscle injuries indicated severe impairment of function, fatigue and weakness with repetition.  The examiner noted consistent loss of power, consistent weakness with upper extremities greater than lower extremities, and decreased strength to 4/5 bilaterally in the upper extremities with repetition.  The examiner noted that the Veteran was limited to lifting less than 20 pounds, needed to avoid repetitive lifting or prolonged lifting, and needed to take breaks between climbing flights of stairs to avoid weakness and fatigue.

In the Veteran's August 2014 hearing he distinguished his symptoms of rhabdomyolysis and his back disability by testifying that his rhabdomyolysis affects his muscles and makes his muscles "fatigue and tire" whereas his back disability gives him pain just in his back with actions such as "lifting or bending."

Disabilities of muscle groups are evaluated under Diagnostic Codes 5301 through 5323.  Specifically, the examiner noted disabilities of muscle groups of the upper extremities evaluated under Diagnostic Codes 5301 through 5309 and muscle groups of the lower extremities evaluated under Diagnostic Codes 5313 through 5318.

Under Diagnostic Codes 5301 through 5309, disabilities are evaluated based on limitation of function for the various muscle groups.  Each diagnostic code has different rating criteria and different assignable evaluations.  All diagnostic codes rate on a scale of slight, moderate, moderately severe and severe limitation of function.  The highest evaluation possible under Diagnostic Codes 5301 to 5309 is 40 percent for severe limitation of function of Muscle Groups I, II, III, V, VI and VII.  38 C.F.R. § 4.73, Diagnostic Codes 5301-5309.

Under Diagnostic Codes 5313 through 5318, disabilities are similarly evaluated based on limitation of function for the various muscle groups.  Again, each diagnostic code has different rating criteria and different assignable evaluations.  All diagnostic codes rate on a scale of slight, moderate, moderately severe and severe limitation of function.  The highest evaluation possible under Diagnostic Codes 5313 through 5318 is 50 percent for severe limitation of function of muscle group XVII.  The next highest evaluation possible is 40 percent for severe limitation of function of muscle group XIII, XIV and XVI.  38 C.F.R. § 4.73, Diagnostic Codes 5313-5318.

Based on the above evidence, the Board finds that an evaluation of 40 percent is warranted.  The June 2013 VA examination reports that the Veteran's disability is manifested by severe limitation of function of Muscle Groups I through VI and XIII through XVIII.  Under the appropriate Diagnostic Codes (5301 through 5309 and 5313 through 5318) the highest evaluation warranted is 40 percent.  

The Board notes that under Diagnostic Code 5317 for Muscle Group XVII an evaluation of 50 percent is warranted for severe limitation of function.  However, the examiner specifically noted that with regard to Muscle Group XVII that there was not such severe damage that the Veteran was unable to rise from a seated and stopped position and to maintain postural stability without assistance of any type, and the examiner specifically noted that the Veteran's upper extremities were generally more limited than his lower extremities.  Accordingly, the Board finds that an evaluation of 40 percent, but no higher, is warranted.

Back Disability

The Veteran's back disability has been evaluated as 10 percent disabling from August 1, 2008, and 20 percent disabling from June 18, 2013, under Diagnostic Code 5242 for degenerative arthritis of the spine, which uses the General Rating Formula for Diseases of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Rating Formula, an evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code (as they have been done in this case, as noted above).  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For the purposes of evaluations under Diagnostic Codes 5235-5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

A review of post-service VA treatment notes shows that the Veteran received treatment for chronic back pain.

In an October 2008 VA examination the Veteran reported chronic intermittent back pain of 5 out of 10 with chronic stiffness, flare-ups and spasms twice per day lasting between 5 and 10 minutes.  The examiner noted no spinal contour abnormality and a normal range of motion (flexion to 90 degrees and a combined range of motion of 240 degrees), including with repetition.

In a December 2009 VA examination the Veteran reported pain with sitting, standing, walking, climbing, driving stairs and lifting.  He reported his pain ranged from a 2 to 7 out of 10.  

Range of motion was flexion to 90 degrees and lateral flexion and rotation to 30 degrees bilaterally.  (Assuming extension was also normal the combined range of motion was 240 degrees.)  The examiner noted that there was no limitation of motion with repetition and that muscle strength was normal.  The examiner also noted that some movements which the Veteran complained about were overlapping symptoms with the Veteran's muscle weakness disability (rhabdomyolysis).

In a June 2013 VA examination the Veteran reported increasing pain and stiffness that was intermittent, daily and "achy."  The Veteran reported flare-ups 1 or 2 times per month where the pain would increase to 8 out of 10 and last for 2 to 6 hours.

Upon physical examination the examiner noted weakened movement and guarding severe enough to result in abnormal spinal contour.  Range of motion was flexion to 70 degrees with pain at 35, extension to 30 degrees with pain at 20, right lateral flexion to 30 degrees with pain on motion, left lateral flexion to 30 degrees with pain at 25, and bilateral lateral flexion to 30 degrees with pain.  

The Veteran's combined range of motion was 220 degrees.  (If we consider the more limited range of motion in which pain was first exhibited the combined range of motion is 170 degrees.)  The Veteran was further limited with repetitive motion with flexion to 60 degrees and extension to 25 degrees. 

The Board finds that an evaluation of 20 percent for the entirety of the period on appeal is warranted.  The RO granted an evaluation of 20 percent effective the date of the June 2013 VA examination.  However, the Veteran has consistently reported pain on motion and limitation of motion.  The examination only confirms this fact.  Previous VA examinations did not report at what point in the range of motion that the Veteran's pain was first exhibited.  Further, by the date of the June 2013 VA examination, the Veteran had guarding severe enough to cause an abnormal spinal contour, indicating that the problem was long-standing.  Accordingly, giving the Veteran the benefit of the doubt, the Board finds that an initial evaluation of 20 percent for the Veteran's back disability is warranted.

A higher evaluation of 40 percent disabling is warranted only for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The Veteran has simply not presented evidence of such limitation of motion.

Right Wrist Disability

The Veteran's right wrist disability has been evaluated as 10 percent disabling under Diagnostic Code 5215-5010.

Diagnostic Code 5215 rates limitation of motion of the wrist.  Under Diagnostic Code 5215, dorsiflexion of less than 15 degrees for both the major and minor arm is rated as 10 percent disabling.  Palmar flexion limited in line with the forearm for both the major and minor arm is rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

A separate evaluation may be warranted for ankylosis of the wrist under Diagnostic Code 5214.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2014).   

Diagnostic Code 5010 rates arthritis due to trauma using Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 notes that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as welling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

A review of the Veteran's post-service treatment records shows complaints of right wrist pain.  The Veteran was provided with a brace.

In an October 2008 VA examination the Veteran reported chronic pain with brief flares brought on by dorsiflexion against resistance.  The Veteran denied locking, stiffness, swelling or instability.  The examiner noted normal range of motion, including with repetition, and pain at 55 degrees of dorsiflexion.

In a December 2009 VA examination the Veteran reported pain ranging from 0 to 6 out of 10 with stiffness and locking and a subjective weakened grip strength.  The examiner noted dorsiflexion to 70 degrees, plantar flexion to 80 degrees, ulnar deviation to 45 degrees and radial deviation to 20 degrees.  The examiner noted pain with radial deviation and a loss of 5 degrees of radial deviation with repetitive motion.

In a June 2013 VA examination the Veteran reported worsening of pain with daily sharp pain of 4 out of 10 increasing to 7 out of 10 with grasping.  The Veteran also reported stiffness and instability.  The examiner noted flexion to 80 degrees with pain at 70 degrees, extension to 65 degrees with pain at 50 degrees, and reduction of extension to 55 degrees with repetition.  The examiner also noted pain on palpation.

At the August 2014 hearing the Veteran testified that he had range of motion of 45 degrees of dorsiflexion and 45 degrees of palmar flexion.

A higher evaluation is warranted only for ankylosis of the wrist.  There is no evidence of record suggesting that the Veteran has such limitation of motion.  The Veteran's own statements provide highly probative evidence against such a claim.  In fact, the Veteran's limitation of motion would not warrant a compensable evaluation under Diagnostic Code 5215 for limitation of motion.  The Veteran's 10 percent evaluation is a result of his arthritis with objective findings of pain on motion.  Accordingly, the Board finds that an initial evaluation in excess of 10 percent for a right wrist disability is not warranted.

Extraschedular Evaluations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's migraines, rhabdomyolysis, back disability and right wrist disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for the migraines specifically provide for disability ratings based on prostrating attacks characteristic of migraines, the schedular rating criteria for a back disability and right wrist disability specifically provide for disability ratings based on pain, pain on motion and limitation of motion, and while rhabdomyolysis is not specifically including in the rating criteria, it is manifested by a muscle disability which is specifically provided for in the disability ratings based on symptoms of loss of function of the muscle group.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's disabilities are manifested by such symptoms.  As noted, these symptoms are part of the schedular rating criteria.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In this case, the Veteran has reported symptoms including severe headaches, generalized fatigue and muscle weakness, and limitation of motion and pain on motion of the back and right wrist.  These symptoms have all been specifically attributed to the Veteran's service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As there are no additional symptoms at issue in this case that have not been attributed to a specific-service connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA fulfilled its duty to notify in its September 2008, June 2009 and March 2011 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements.

The Veteran has been afforded adequate examinations on the issues of entitlement to increased evaluations for migraines, rhabdomyolysis, a back disability and a right wrist disability.  VA provided the Veteran with examinations in September 2008, October 2008, December 2009, April 2011 and June 2013.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  

Based on the above, the Veteran has been afforded adequate examinations.

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the August 2014 Board hearing, the VLJ complied with these requirements.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the appellant's hearing was harmless.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

Beyond the above, the Board's findings have been based, in part, on the Veteran's trustworthy statements.  Further examinations may be need in the future to determine if these evaluations are based on accurate information.  In any event, at this time the Board has no reason to dispute the Veteran's statements regarding the nature and extent of his problems with these disabilities. 

ORDER

An initial evaluation of 50 percent for migraines is granted.

An initial evaluation of 40 percent for rhabdomyolysis is granted.

An initial evaluation of 20 percent for a back disability is granted.

An initial evaluation in excess of 10 percent for a right wrist disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


